Citation Nr: 0430082	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of $2,960.00 
in VA pension benefits


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to September 1969. 

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the Committee 
on Waivers and Compromises (Committee) of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
2001, a statement of the case was issued in June 2001, and a 
substantive appeal was received in October 2001.


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
pension in the amount of $2,960.00, representing the amount 
he received in pension benefits for the period between June 
1, 1998 and February 1, 1999, based on under-reported family 
income.

2.  The veteran's under-reporting family income and retaining 
pension benefits in the amount of $2,960.00 involved an 
intent to seek unfair advantage with knowledge of the likely 
consequences.


CONCLUSION OF LAW

Waiver of recovery of the $2,960.00 pension overpayment is 
precluded because of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

The veteran seeks waiver of recovery of an overpayment of 
pension benefits.  The notice and duty to assist provisions 
of the VCAA are inapplicable to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Even if those provisions 
were applicable, the VA has satisfied those provisions.  The 
file show that through discussions in correspondence, the RO 
waiver decisions, the statement of the case, and the 
supplemental statements of the case, the veteran has been 
notified of the evidence needed to substantiate his claim, 
and pertinent evidence has been obtained.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).

The RO has explained to the veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  
Furthermore, the Board notes that the RO has attempted to 
gather updated information regarding the veteran's financial 
status.  Therefore, there is no further action to be 
undertaken to comply with the duty to assist in this case.

Factual Background

On March 14, 1995, the veteran submitted an application for 
pension benefits.  He listed his spouse's monthly income as 
zero and $10,560.00 total wages as expected annual income.  

In June 1995 the veteran submitted a Statement in Support of 
Claim, VA Form 21-4138 (SSC) that indicated that his spouse 
had "gotten sick" and had been "out of work for couple of 
months".  

A July 1995 Report of Contact, VA Form 119, shows that the RO 
contacted the veteran's spouse by telephone.  In response to 
a question regarding her employment, the veteran's spouse 
indicated that she was no longer working and had not worked 
since March 1995.  

In July 1995, the veteran was notified of the grant of 
pension benefits based on his reported family income.  He was 
advised to report any change in income status.  

In September 1998, the RO advised the veteran that based on 
the amount of income reported in the EVR, his monthly pension 
benefits would be reduced based the veteran's spouse's 
unreported income of $2,702.00.  

Included with a SSC dated in November 1998 is a Statement of 
Income for the veteran's spouse for the year 1995.

In December 1998, the RO explained the reasons for the 
overpayment of pension benefits; it was noted that the monies 
that were counted came from income earned between April 1995 
and March 1996.  

The record contains a Financial Status Report, VA Form 20-
5655 (FSR), dated in January 1999, which shows a total 
monthly net income of $1148.68.  

In February 1999, the veteran requested a waiver for the 
overpayment of $2,708.00.  In February 1999, the Committee 
granted a waiver for the overpayment of $2,708.00.   

In August 1999, the RO notified the veteran that the VA had 
received notification that his spouse received $2400.00 in 
unreported, unearned income from February 1996 to February 
1997.  The RO proposed to reduce his pension benefits.  

A January 2000 VA Form 119 shows that the veteran reported 
that his children had received retroactive Social Security 
Administration (SSA) benefits.  In a January 4, 2000 SSC the 
veteran reported additional income for his children and 
spouse in 1998 and 1999.  He described SSA benefits as "back 
pay for child support".  He also noted that his spouse would 
not work that year.  He indicated that he received a lump sum 
of $12,452.00 from SSA in October 1999, and that monthly 
benefits began in November 1999.  He specified the amount of 
the monthly payments.  He also requested a waiver of 
overpayment in a separate statement.  

In January 2000, the RO sent a FSR to the veteran and advised 
him that he had 10 days to fill out and return the form.  A 
January 2000 VA Form 119 shows that the veteran placed a 
telephone call concerning the FSR, and was given advice on 
how to fill out the FSR.  In January 2000, the Committee 
noted that the veteran had not returned the FSR and denied a 
waiver for the sum of $2,400.00. 

In April 2000, the veteran submitted SSA award letters and 
his spouse's W-2 forms.  The SSA records show that his spouse 
received a lump sum of $1,672.00 and $107.00 monthly.  He 
received a lump sum of $7950.00 and $507.00 monthly.  

In August 2000, the RO notified the veteran it had received 
information that he was receiving more income than he 
reported, from the SSA as well as from his spouse's 
employment.  Therefore, his pension benefits would be 
reduced.  The RO requested that the veteran submit an income 
statement.  In November 2000, the RO notified the veteran 
that it had not received a response to the proposal to reduce 
his payments and that the reduction was effectuated.  

In January 2001, the veteran and his spouse submitted SSCs as 
well as additional notices from the SSA showing additional 
income.  The veteran also requested an audit of his income.  

In March 2001, the veteran submitted a FSR with attachments. 

In March 2001, the Committee determined that the veteran 
total indebtedness was $28,445.50 but waived $21,915.50.  The 
Committee found that the veteran acted in bad faith from 
October 1998 to January 2000.  Therefore the veteran's debt 
was $6,530.00.

The record contains a March 2001 routing and transmittal slip 
from the Committee, which noted that the FRS submitted to 
support the waiver request had reported higher income for the 
children than had been reported previously.  An April 2001 VA 
Form 119 shows that the veteran was contacted by telephone; 
he reported the children's SSA income.  Later that month, a 
SSC shows that he requested that the children's income not be 
counted as family income due to hardship.  

In April 2001 the RO requested additional financial 
information.  The record contains an April 2001 VA Form 119 
that shows that the veteran and spouse contacted a RO 
employee to indicate that they had intended to file for a 
hardship exclusion for the children's income in the past.  
Later that month, the veteran requested a waiver of $7,730.00 
in debt.  He also requested waiver of his VA debts in May 
2001.

In June 2001, the RO notified the veteran that the exclusion 
of the children's income was granted, and of his forthcoming 
pension benefits.  He was advised to report any income 
changes.  

In the veteran's substantive appeal received in October 2001, 
he alleged that the prior waiver decision was based on 
incorrect information.  The veteran and his spouse presented 
testimony at a December 2001 hearing.  They described their 
financial picture as well as their version of events 
regarding the receipt of VA notices as well as communication 
with VA personnel.  In essence, the veteran claims that they 
were misled on what was considered reportable income.  A 
December 2001 VA Form 119 shows that the VA personnel 
disagreed with the veteran's version of events.

A January 2002 VA Form 119 shows that research was conducted 
and there was no evidence that the veteran submitted a FSR 
between January 2000 and January 2001.  The record contains a 
partial copy of the veteran's EVR dated in January 2002.  In 
February 2002, the veteran was notified that based on his EVR 
his pension benefits would be reduced.  

In March 2002, the veteran submitted additional evidence that 
included a list of his spouse's employment between December 
1997 and 1998 as well as an account of her unemployment 
benefits received in 1996.     

In March 2002, the RO notified the veteran that his reference 
to a debt of $7,730.00 encompassed a $6,530.00 overpayment 
and the remainder of a different $2,400.00 overpayment, which 
had been previously denied by the RO in January 2000.  

In April 2002, the veteran submitted a FSR.  Also in April 
2002 the Committee waived the $2,400.00 overpayment of VA 
pension benefits.   

The veteran submitted a FSR in June 2002.  In June 2002, the 
Committee waived $1,370.00 in overpayment of VA pension 
benefits.  

The veteran submitted statements in July 2002 alleging that 
erroneous information is reported in the claims file and that 
certain documents had been removed from the claims file.  

An audit was conducted in August 2002 and was enclosed with 
the August 2002 supplemental statement of the case (SSOC).  
This explained that an original debt of $28,445.50 had been 
established when VA discovered previously unreported income.  
The veteran had been granted a waiver of $21,915.50.  The 
remained debt of $6,560.00 was not waived.  New evidence - 
EVRs signed by the veteran and his spouse in May 1998 showed 
no income for his spouse for the years 1995 through 1998 - 
but contradictory evidence was provided in an employment 
history provided by the veteran in January 1999.  
Consequently, reversal of the waiver for the period June 1, 
1998 to February 1, 1999, was accomplished.  The debt amount 
of $2, 960, created between June 1, 1998 and February 1, 
1999, was not waived on the basis of bad faith.    

In January 2003, the RO sent a notice to the veteran 
explaining what happens after a debt is established and 
indicating that he had submitted no new evidence to overturn 
the decision; a finding of bad faith remained for the 
existing debt of $2, 960.00.  In January 2003, the veteran 
responded and noted his contentions regarding his claim for 
waiver of overpayment.  



Criteria and analysis

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the RO because he showed bad faith in the 
creation of the debt, which is a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" involves unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2)

In this case, the RO had notified the veteran of all changes 
that were to occur in his monthly benefit payments.  Also, 
the veteran's argument that he received misinformation 
regarding the reporting of family income does not provide 
sufficient excuse for him providing false information 
regarding his spouse's employment for the time specified 
(between June 1998 and February 1999).  He had been 
repeatedly informed of the fact that his spouse's income was 
considered in the computation of pension benefits.  In fact, 
in September 1998, the RO had informed the veteran that his 
pension benefits were reduced due to the his spouse's income.  
Nonetheless, he chose to submit EVRs in May 1998 and January 
1999 that did not list his spouse's income or employment.  
The veteran knew or should have known that he was not 
entitled to any award based on incorrect information.  Given 
the facts and circumstances of this case, it is the judgment 
of the Board that the veteran's failure to inform the VA of 
his spouse's income involved an intent to seek unfair 
advantage with knowledge of the likely consequences.  This 
amounts to bad faith.  His bad faith precludes waiver of 
recovery of the overpayment of this debt, in the amount of 
$2, 960.00.

The Board notes that, even if waiver of recovery of the 
overpayment were not precluded by the veteran's bad faith, 
recovery of the overpayment would not be against the 
standards of "equity and good conscience."

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a).  In making this determination, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a).

In this case, the veteran was at fault for deliberately 
providing incorrect information to the VA.  He had been 
reasonably and promptly informed of all requirements for the 
reporting of family income.  The veteran's acceptance of 
pension benefits based on false information resulted in 
unjust enrichment to him.  In addition, while the veteran 
contends that recovery of the overpayment would result in 
financial hardship, the Board finds no such hardship.  His 
financial status report in June 2002 indicated that his 
monthly net income was roughly equal to the amount of his 
monthly expenses.  In addition, in December 2003, the 
veteran's VA payments were increased to $2, 458.00 monthly 
and he received a lump sum of $27,057.00 for retroactive 
payments.  Still further, in June 2004, the RO issued a check 
to the veteran in the amount of $91,947.50.00 for retroactive 
payments.  Moreover the veteran has had more than $26,000.00 
in VA overpayment waived since 1999.  

In sum, the Board concludes that waiver of recovery of the 
overpayment of $2,960.00 in VA pension benefits is precluded 
by the bar of bad faith.  As the preponderance of the 
evidence is against the waiver claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $2,960.00 is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




